                                                                                     FILED
                                                                            2018 Nov-29 AM 11:05
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

ORA RAY KINCER,                         )
                                        )
      Plaintiff,                        )
v.                                      )
                                        )          Civil Action Number
CARRINGTON MORTGAGE                     )          5:18-cv-00047-AKK
SERVICES, LLC, et al.,                  )
                                        )
      Defendants.                       )

                         MEMORANDUM OPINION

      The court has for consideration: (1) Ora Ray Kincer’s response to the

court’s August 28, 2018 Order to Show Cause, doc. 66, which the court construes

as a motion to reconsider its August 21, 2018 Memorandum Opinion and Order

dismissing her claims against defendants CitiFinancial Servicing, LLC and

Stanwich Mortgage Loan Trust A; (2) U.S. Bank Trust as Trustee of the American

Homeowner Preservation Trust Series 2015A’s (“American Homeowner’s”)

Motion to Dismiss, doc. 68; and (3) Carrington Mortgage Services, LLC’s

response to the Order to Show Cause, doc. 63, which the court construes as a

motion to dismiss. For the reasons explained below, Kincer’s motion is due to be

denied, and American Homeowner’s and Carrington’s motions are due to be

granted.
I.    DISCUSSION

      A.     Kincer’s Motion to Reconsider

      Kincer contends that the court should set aside its order dismissing her

claims against CitiFinancial and Stanwich. Doc. 66. Under Rule 59(e) of the

Federal Rules of Civil Procedure, the court may alter or amend a prior ruling if “a

party presents the court with evidence of an intervening change in controlling law,

the availability of new evidence, or the need to correct clear error or manifest

injustice.” Summit Med. Ctr. of Ala., Inc. v. Riley, 284 F. Supp. 2d 1350, 1355

(M.D. Ala. 2003). Rule 59(e) motions, however, cannot be used “to relitigate old

matters, [or to] raise argument or present evidence that could have been raised

prior to the entry of judgment.” Michael Linet, Inc. v. Vill. of Wellington, 408 F.3d

757, 763 (11th Cir. 2005). Indeed, “a motion to reconsider should not be used by

the parties to set forth new theories of law . . . absent some showing that” the

theory was previously unavailable. Mays v. U.S. Postal Serv., 122 F.3d 43, 46

(11th Cir. 1997).

      Kincer first argues that the court erred by dismissing her negligence,

wantonness, and negligent hiring, retention, and supervision claims because she

adequately pleaded that the defendants may be vicariously liable for the alleged

intrusion on to her property. Doc. 66 at 1-2. To support her argument, Kincer

points to her allegation that CitiFinancial and Stanwich allowed a representative of


                                         2
Carrington to enter and cause damage to her property. Id. (citing Doc. 22 at ¶ 14).

Kincer’s argument is not a proper basis for a motion to reconsider because she

could have raised it in response to these defendants’ motions to dismiss. See

Michael Linet, Inc., 408 F.3d at 763. Kincer’s argument also fails because, as

stated in the order dismissing these claims, Kincer’s second amended complaint

contains no factual allegations to suggest that Carrington’s representative may

have acted as an agent of either CitiFinancial or Stanwich, or that CitiFinancial or

Stanwich had any control over the actions of the representative. See docs. 22. See

also doc. 61 at 4-7. Thus, as pleaded, Kincer did not state plausible claims against

CitiFinancial or Stanwich on the basis of vicarious liability.

      Kincer also argues that the court erred by dismissing her RESPA claims

against CitiFinancial and Stanwich because her allegations that she sent multiple

qualified written requests (“QWRs”) to the defendants satisfies the pleading

standards for such claims.      Doc. 66 at 2-3.      As the court explained in its

Memorandum Opinion and Order, Kincer’s conclusory allegations that she sent

multiple QWRs to the defendants are not sufficient to state a plausible RESPA

claim. See doc. 61 at 7-9. In particular, Kincer did not plead any facts about the

contents of her communication to the defendants, except that the alleged QWRs

were to resolve issues regarding misplaced payments and misrepresentations

regarding her late husband’s life insurance. See doc. 22 at 5. Those allegations


                                          3
simply do not show that Kincer’s correspondence met the requirements of 12

U.S.C. § 2605(e)(1)(B). The claim also failed in light of Kincer’s failure to plead

actual or statutory damages. See doc. 61 at 9. As a result, Kincer did not state a

plausible RESPA claim against CitiFinancial and Stanwich, and she has failed to

remedy these pleading deficiencies.

      Next, Kincer argues that the court erred by dismissing her breach of contract

and misrepresentation claims against CitiFinancial and Stanwich. Doc. 66 at 3-4.

However, Kincer does not specifically explain how she believes the court erred,

other than to state that she did plead sufficient facts to state her claims. Id. This is

not a sufficient basis for a motion to reconsider, but rather it is an impermissible

attempt by Kincer to have a second bite at the apple. See Michael Linet, Inc., 408

F.3d at 763.

      Because Kincer does not point to any new evidence, a change in controlling

law, or a specific error of fact or law, the court declines to reconsider its order

dismissing Kincer’s claims against CitiFinancial and Stanwich.

      B.       American Homeowner’s Motion to Dismiss

      American Homeowner moves to dismiss the claims against it. Doc. 68. As

the court previously noted, Kincer does not plead any substantive facts relating to

American Homeowner, and American Homeowner did not acquire the Kincers’

mortgage until December 29, 2017, which is after the relevant time period in this


                                           4
action and after Kincer initially filed this complaint. See docs. 22; 45 at 3; 62 at 2.

American Homeowner contends that Kincer’s claims fail because she does not

allege any facts to suggest that it could be liable for alleged misconduct that

occurred before it acquired the mortgage or that it breached a contract with Kincer.

See docs. 68; 71 at 4.

      Kincer does not dispute that American Homeowner acquired the mortgage

after the relevant facts that form the basis of her lawsuit. See doc. 70. Rather,

Kincer argues that American Homeowner may be vicariously liable for the alleged

break-in and damage to her home and the alleged misrepresentations regarding the

mortgage based on a theory of successor liability. Doc. 70 at 2-5. As Kincer

acknowledges, however, successor liability applies when one company sells or

transfers all of its assets to another company.       See id. See also Coffman v.

Chugach Support Serv., Inc., 411 F.3d 1231, 1237 (11th Cir. 2005) (noting in the

USERRA context that “one of the fundamental requirements for consideration of

the imposition of successor liability is a merger or transfer of assets between the

predecessor and successor companies”) (citation omitted); MPI Acquisition, LLC v.

Northcutt, 14 So. 3d 126, 128 (Ala. 2009). Moreover, Kincer does not cite any

authority for the proposition that successor liability may apply in the context of the

sale or transfer of a mortgage. See doc. 70 at 2-5. Thus, Kincer’s reliance on




                                          5
successor liability is misplaced and does not help save her claims against American

Homeowner.

      Kincer also argues that she needs to conduct discovery regarding the

contracts between her and American Homeowner and to “gather evidence to

support her assertion that [American Homeowner is] liable by virtue of [its]

purchasing the liability.” Doc. 70 at 4. However, “Rule 8 . . . does not unlock the

doors of discovery for a plaintiff armed with nothing more than conclusions.”

Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). Kincer does not plead any facts to

support her conclusion that American Homeowner may be liable for the alleged

misconduct that occurred before it acquired the mortgage, or that it breached a

contract with her. See doc. 22. Thus, Kincer failed to state plausible claims

against American Homeowner, and its motion to dismiss is due to be granted. See

Iqbal, 556 U.S. at 578 (“Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”) (citing Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2009)).

      C.    Carrington’s Motion to Dismiss
      In light of the issues raised by the court’s consideration of CitiFinancial’s

and Stanwich’s motions to dismiss, the court ordered Kincer and Carrington to

show cause why the RESPA claim against Carrington should not be dismissed.

Doc. 62. In response to the Court’s order, Carrington contends that Kincer’s


                                         6
“RESPA claim is fatally flawed and should be dismissed,” doc. 63, while Kincer

asserts that she adequately pleaded a RESPA claim against Carrington, doc. 66.

The court agrees with Carrington.         For the reasons discussed in the court’s

Memorandum Opinion and Order dismissing Kincer’s RESPA claims against

CitiFinancial and Stanwich, doc. 61 at 7-9, the court finds that Kincer failed to

state a plausible RESPA claim against Carrington, and in light of Kincer’s failure

to remedy the pleading deficiencies outlined by the court, the claim is also due to

be dismissed without prejudice.

II.   CONCLUSION

      For the foregoing reasons, Kincer’s motion to reconsider, doc. 66, is due to

be denied; American Homeowner’s motion to dismiss, doc. 68, is due to be

granted; and Kincer’s RESPA claim against Carrington is due to be dismissed.

Finally, because Carrington removed this action on the basis of federal question

jurisdiction based on Kincer’s RESPA claim, see doc. 1, and federal courts are

courts of limited jurisdiction, the remaining state law claims against Carrington are

remanded back to the Circuit Court of Jackson County, Alabama. See 28 U.S.C.

§ 1367(c)(3) (“The district courts may decline to exercise supplemental jurisdiction

over a claim under subjection (a) if . . . the district court has dismissed all claims

over which it has original jurisdiction . . . .”). A separate order will be entered.




                                           7
DONE the 29th day of November, 2018.


                            _________________________________
                                     ABDUL K. KALLON
                              UNITED STATES DISTRICT JUDGE




                              8
